                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
  Case No.         CV 18-0428- SS                                                 Date   January 9, 2019
  Title            Sub-Zero, Inc. v. Henry Wasserman




  Present: The                   SUZANNE H. SEGAL, UNITED STATES MAGISTRATE JUDGE
  Honorable


            Marlene Ramirez                                     None                                   None
                 Deputy Clerk                        Court Reporter / Recorder                     Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present




  Proceedings:                ORDER (1) VACATING STATUS CONFERENCE AND (2)
                              DISMISSING ACTION WITH JURISDICTION TO ENFORCE
                              SETTLEMENT


       THE COURT having been advised by counsel for the parties that the above-entitled
action has settled, IT IS ORDERED that this action is hereby dismissed without costs and without
prejudice to the right, upon good cause shown within 45 days, to reopen the action if the settlement
is not consummated. IT IS FURTHER ORDERED that all dates set in this action are hereby
vacated. The Court reserves its jurisdiction for the purpose of enforcing the settlement.



          IT IS SO ORDERED.




                                                                                                   :

                                                               Initials of Preparer           mr

CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                        Page 1 of 1
